DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CRAIG R. ZOBEL,
                             Appellant,

                                    v.

                              ANN M. ZOBEL,
                                Appellee.

                              No. 4D17-1866

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Rosemarie Scher, Judge; L.T. Case No. 50-
2005DR004553FH.

  Ralph T. White of Law Office of R.T. White, Palm Beach Gardens, for
appellant.

   Deanna V. Shuler of Deanna V. Shuler, P.A., Palm Beach Gardens, and
Kathryn M. Beamer of Kathryn M. Beamer, P.A., North Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.